Exhibit 10
 
PROMISSORY NOTE


$461,080
Santa Fe Springs, CA
 
March 3, 2008



FOR VALUE RECEIVED, the undersigned AuraSound, Inc., a publicly traded Nevada
corporation (“Maker”) located at 11839 East Smith Avenue, Santa Fe Springs, CA
90670, promises to pay InSeat Solutions LLC, a California limited liability
company located at 11839 East Smith Avenue, Santa Fe Springs, CA 90670
(“Holder”) or order, on written demand as provided herein, the principal amount
of Four Hundred Sixty-One Thousand and Eighty Dollars ($461,080.00) (the
“Principal Amount”).


Simple interest shall accrue on the unpaid Principal Amount at the rate of eight
(8%) percent per annum (computed on the basis of the 365-day year and the actual
number of days lapsed) until the date on which this Promissory Note (“Note”) is
paid in full. Interest shall accrue monthly and shall be payable along with the
Principal Amount on the fifth business day following the delivery of a written
demand notice by Holder to Maker (the “Payment Date”), provided that Holder may
from time to time demand repayment of less than the full Principal Amount and
interest accrued thereon in such manner.


All payments received by Holder shall be applied first to the payment of accrued
interest and then to the unpaid balance of the Principal Amount.


Holder may declare all indebtedness evidenced by this Note to be immediately due
and payable upon the happening of any of the following: (1) nonpayment, when
due, of all or any portion of the Principal Amount, or interest thereon, if not
cured within five (5) business days after the applicable Payment Date; (2) the
filing by or against the Maker of a request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
relief as a debtor or other relief under the bankruptcy, insolvency or similar
laws of the United States or any state or territory thereof or any foreign
jurisdiction, now or hereafter in effect; (3) the making by the Maker of any
general assignment for the benefit of creditors; or (4) the appointment of a
receiver or trustee for Maker or for any assets of Maker, including, without
limitation, the appointment of or taking possession by a “custodian”, as defined
in the Federal Bankruptcy Code.


No modification or waiver of any provision of this Note or any documents or
instruments executed simultaneously herewith shall be effective unless it shall
be in writing and signed by both Holder and Maker, and any such modification or
waiver shall apply only in the specific instance for which given.


The term “Holder” as used herein shall be deemed to include Holder and its
successor(s), endorsee(s) and assign(s).


--------------------------------------------------------------------------------


 
Maker hereby waives presentment, demand for payment, protest, notice of protest
and notice of non-payment hereof.


No failure by Holder to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by Holder of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy. The
rights and remedies of Holder as herein specified are cumulative and not
exclusive of any other rights or remedies which Holder may have at law or in
equity.


This Promissory Note shall be governed by the internal laws of the State of
California without regard to its principles of conflicts of laws. Maker and
Holder agree that the State and Federal Courts, which sit in the State of
California, Los Angeles County, shall have exclusive jurisdiction of all
controversies and disputes arising hereunder.
 
FOR MAKER 
 
FOR HOLDER
             
AuraSound, Inc.
 
InSeat Solutions LLC
                         
By:
/S/Arthur Liu 
 
By:
/S/ Judie Rothenberger
   
Arthur Liu
 
Judie Rothenberger
 
President & CEO
 
President


--------------------------------------------------------------------------------

